Order, entered on May 15, 1963, appointing ancillary committee and fixing fee of special *788guardian unanimously modified on the law and on the facts and as a matter of discretion to vacate the appointment of the ancillary committee and to reduce the fee of the special guardian to $750, and, as so modified, affirmed, without costs. As the incompetent died during the pendency of this appeal and before the designated ancillary committee qualified, the application for appointment of such a committee abated. We find that the services of the special guardian were not unusual or extensive and the time spent would be amply compensated for by a fee of $750. The argument that the fee awarded is justified by the fact that the counsel for the committee received a fee of $1,000 without objection is without merit on this question. No appeal was taken from this disposition in the order and it would be unwise to assume that we approve the fee, either intrinsically or as a basis for comparison. Concur — Botein, P. J., Breitel, Rabin, Eager and Steuer, JJ.